Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: HEATING DEVICE WITH AN OBLIQUELY DISPOSED BLOWING UNIT AND IMAGE FORMING APPARATUS.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 13, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kamoda (JP 2011-039148A).
With respect to claim 1, Kamoda discloses a heating device comprising: a heating unit (e.g. item 151) that heats in a non-contact manner an upper surface of a transport material (e.g. item 7) that is transported; and a blowing unit (e.g. item 170b) that blows air against a lower surface of the transport material (7) via a blowing hole (e.g. item(s) 171b1..bn) that is provided in an opposing surface opposing the lower surface of the transport material (7), the opposing surface being obliquely disposed with respect to a horizontal direction (as shown at least by fig(s) 1-11).
With respect to claim 7, Kamoda further discloses wherein a blowing direction of the blowing unit (170b) is toward a low side of the opposing surface (as shown at least by figs. 7-9).
With respect to claims 13 and 19, Kamoda further discloses further comprising: an accommodation unit (e.g. item(s) 171b1..bn and/or 172b..bn) that is provided on a low side of the opposing surface and that accommodates the transport material (7) that has fallen from the opposing surface (as shown at least by fig(s) 1-11).
With respect to claim 20, Kamoda discloses an image forming apparatus comprising: an image forming unit  (e.g. fig. 1) that forms an image on a recording medium (7) serving as a transport material; and the heating device (151) according to Claim 1 (as discussed above) that in the non-contact manner heats the upper surface of the transport material (7) on which the image has been formed by the image forming unit (as shown at least by fig. 1).



Allowable Subject Matter
Claims 2-6, 8-12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17 and 18, the following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record does not disclose or suggest the claimed opposing surface being obliquely disposed by causing a downstream side of the opposing surface in a transport direction of the transport material to be disposed at a position that is higher than a position of an upstream side of the opposing surface in the transport direction of the transport material, in combination with the remaining claim elements as set forth in the claims.
With respect to claims 4, 10 and 16, the following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record does not disclose or suggest the claimed blowing unit also blowing air when the transport material is not being transported, in combination with the remaining claim elements as set forth in the claims.

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Kawahata (US 2015/0268604) discloses a heating device obliquely disposed by causing a downstream side of a transport material to be lower than an upstream side thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



JSW